Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 2, 2008                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  135406(24)                                                                                           Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices




  AUBREY STANLEY, #257143
           Plaintiff-Appellant,

  v                                                                 SC: 135406
                                                                    CoA: 278194
  DEPARTMENT OF CORRECTIONS,
             Defendant-Appellee.
  ___________________________________

         On order of the Chief Justice, the motion for reconsideration of the order
  of February 21, 2008 is considered and it is DENIED because it does not appear
  the order was entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 2, 2008                       _________________________________________
                                                                               Clerk